Citation Nr: 1241516	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO. 10-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a hiatal hernia claimed as directly incurred in active service, formerly but no longer claimed as heartburn due to non-steroidal anti-inflammatory drugs (NSAIDs) taken for service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to December 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue on appeal has been rephrased in accordance with the reasonable expectations of the claimant as reflected in the Veteran's notice of disagreement and substantive appeal. The issue to be adjudicated has been recharacterized as set forth on the title page of this document, based on the Veteran's contentions and review of the claims file. See Clemons v. Shinseki, 23 Vet. App. 1 (2009)  (VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Pursuant to his request, the Veteran was scheduled for a Travel Board hearing at the RO in August 2012; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record. See 38 C.F.R. §  20.704(d),(e).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In May 2009 the Veteran submitted a claim for service connection for disability manifested by symptoms of heartburn. He contended at that time that the symptoms of heartburn were a residual of years of NSAIDs he took, largely during active service, for now-service-connected left ankle disability.

In June 2009 the Veteran received VA treatment and diagnostic procedures in light of his complaints for heartburn. His treating VA physicians determined that his symptoms were due to a small sliding hiatal hernia. He was prescribed medication to reduce symptoms of his hiatal hernia. 

With the new understanding that his symptoms are due to a hiatal hernia, the Veteran now contends that his hiatal hernia is most likely due to strenuous physical activity during his period of active service, and notes that his activities and occupations since service have not involved the types of strenuous physical activity that he experienced during active service. He recalls beginning to experience symptoms of what is currently diagnosed as a hiatal hernia approximately four months after discharge from service, after he had stopped taking NSAIDs.

A November 2011 VA examiner opined that the Veteran did not have GERD and that the Veteran's symptoms were not the results of NSAIDs the Veteran took for service-connected left ankle disability. The VA examiner and subsequent adjudications have overlooked the Veteran's contention that his hiatal hernia is likely attributable to strenuous physical activity during active service. A new VA examination and opinion is therefore required. See 38 C.F.R. § 4.2 (VA examination reports-corrective action).

Additionally, it appears that the Veteran's service treatment records, dated only through July 2003, may not be complete, as the Veteran had approximately six months of additional active duty subsequent to the latest-dated service treatment record in the claims file. The RO/AMC must contact the service department to determine whether any additional service treatment records, particularly for the period from July 2003 to December 2003, exist. See 38 U.S.C.A. § 5103A(a)-(c).

Also, on remand, any additional relevant post-service treatment records must be sought and obtained by the RO/AMC. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the service department to determine whether any additional service treatment records for the Veteran, particularly for the period from July 2003 to December 2003, are available. Any additional service treatment records must be sought and associated with the claims file.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for symptoms of heartburn from December 2003 through the present time.
 
* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The following considerations will govern the examination:

* The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The examiner must be made aware that the Veteran has been found by VA clinicians to have a sliding hiatal hernia. 

* The examiner must be made aware that after the Veteran was diagnosed with a hiatal hernia in June 2009, it was his expressed recollection that he began to experience symptoms of what is now diagnosed as a hiatal hernia approximately four months after discharge from service, after he stopped taking NSAIDs for his left ankle symptoms. The Veteran's lay-testimony is that he believes his extensive use of NSAIDs during active service masked his symptoms of a hiatal hernia during active service, and when he stopped taking them after his discharge from service, his symptoms of what is now diagnosed as a hiatal hernia, which he perceived as heartburn, became apparent.

* The examiner must take a complete history from the Veteran as to the nature and onset of the Veteran's symptoms of heartburn.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner must be referenced to a May 2003 service treatment record that indicates that the Veteran had coughing for the past two weeks, which he described as occurring all day and night and with gagging at times.

* There are also service treatment records indicating treatment for left ankle pain and left knee pain.

* The examiner must provide an opinion as to whether the Veteran's hiatal hernia began during service or is a result of any incident of service, including physical stress commensurate with military duty and training, the extensive coughing documented in May 2003, or other incidents or disorders documented in the service treatment records. 

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issue on appeal. If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


